Citation Nr: 0629283	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-43 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

Entitlement to an earlier effective date for an increased 
rating for granuloma, left lung.

Entitlement to an earlier effective date for the grant of 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1958 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran filed his claim for an increased for 
granuloma, left lung on March 31, 2003.  The effective date 
for the grant of an increased rating is the date of the 
receipt of the veteran's claim - March 31, 2003.

3.  Prior to March 31, 2003, the veteran did not meet the 
legal criteria for a TDIU.   
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 31, 
2003 for granuloma, left lung have not been met.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 (2006).

2.  The criteria for an effective date prior to March 31, 
2003 for a TDIU have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. § 3.400, 4.16 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claims for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claims.  38 C.F.R. § 3.159(b) (2006).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).    

During the course of this appeal, the Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. 
§ 3.159(b) (2006) apply to all five elements of a "service 
connection" claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The These five elements include (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

Presently, the only issues on appeal are for earlier 
effective dates of the awards for an increased rating and a 
TDIU.  The RO provided notice under the VCAA in 
correspondence dated in April 2003, but neglected to address 
the effective date element.  The Board finds that the veteran 
has not been prejudiced by this omission.  The veteran, 
through counsel, has demonstrated knowledge of the criteria 
for establishing effective dates and remanding would serve no 
purpose.    

The RO has also fulfilled its duty to assist the veteran in 
developing his claim.  The RO has obtained the veteran's 
service medical records and provided the veteran with a VA 
examination to determine the current level of his disability.  
The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Except as otherwise provided, the effective date of a 
compensation award will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2006).

If an increase in disability occurred prior to the date of 
claim, the increase is effective as of the date the increase 
was "factually ascertainable" if the claim was received 
within one year from that date, otherwise the award is 
effective from the date of claim.  If the increase occurred 
after the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R.§ 3.400(o)(1)(2) (2006); VAOPGCPREC 12-98 (1998).  
See also Harper v. Brown, 10 Vet. App. 125 (1997).  In making 
this determination the Board must consider all of the 
evidence, including that received prior to previous final 
decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

In general, "date of receipt" means the date on which a 
claim, information or evidence was received in VA.  38 C.F.R. 
§ 3.1(r) (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2006).  A "claim" means 
a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, the formal claim will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a) (2006).

A report of examination or hospitalization will be accepted 
as an informal claim for benefits under an existing law or 
for benefits under a liberalizing law or Department of 
Veterans Affairs issue, if the report relates to a disability 
which may establish entitlement.  38 C.F.R. § 3.157(a) 
(2006). 

When there has not been a prior allowance or disallowance of 
compensation for the claimed disorder (i.e., service 
connection awarded, but disorder rated as noncompensable), VA 
records can not be accepted as an informal claim under 38 
C.F.R. § 3.157 (2006).  See Crawford v. Brown, 5 Vet. App. 33 
35-36 (1993); see also Lalonde v. West, 12 Vet. App. 377, 382 
(1999) (because the appellant had not been granted service 
connection for his anxiety disorder, the mere receipt of 
medical records cannot be construed as an informal claim); 
Kessel v. West, 13 Vet. App. 9, 23 (1999) (there had not been 
a prior allowance or disallowance of a claim for service 
connection for the claimed condition, and any examination 
reports could not be accepted as an informal claim). 

VA is required to identify and act on informal claims for 
benefits.  38 C.F.R. § 3.155(a) (2006).  See also Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining 
whether there was an earlier claim, the Board is required to 
determine all potential claims raised by the evidence, 
applying all relevant laws and regulations, regardless of 
whether the claim is specifically labeled as a claim for the 
benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001).  However, an "informal claim must identify the 
benefit sought."  Id.  The Federal Circuit has elaborated 
that VA, "has a duty to fully and sympathetically develop 
the veteran's claim to its optimum in order to determine if 
an informal claim had been raised.  With respect to all pro 
se pleadings, . . . VA [must] give a sympathetic reading to 
the veteran's filings by determining all potential claims 
raised by the evidence, applying all relevant laws and 
regulations."  Szemraj v. Principi, 357 F. 3d 1370 (2004).

Where a veteran: (1) submits evidence of a medical 
disability, (2) makes a claim for the highest rating 
possible, and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied, and VA 
must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001).  

A claim for a TDIU is, in essence, a claim for an increased 
rating and the same criteria for effective dates apply.  
Norris v. West, 12 Vet. App. 413, 420 (1999).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2006).  

Even though a veteran may not meet the schedular criteria for 
consideration of unemployability under 38 C.F.R. § 4.16(a), 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. 
§ 4.16(b) (2006).  Rating boards should refer to the Director 
of the Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. 
§ 4.16(b) (2006).  

Earlier Effective Date for the 60 Percent Rating for Service-
Connected Granuloma, Left Lung

An effective date prior to March 31, 2003, for grant of a 60 
percent rating for service-connected granuloma of the left 
lung, is not warranted.  The record shows that VA received 
the veteran's claim for an increased rating on March 31, 
2003.  There is no evidence in the record that the veteran 
filed a claim for an increased rating prior to March 31, 2003 
that has not yet been adjudicated.  The veteran previously 
filed increased ratings claims for the service-connected 
granuloma of the left lung in March 1994 and September 1997, 
but those claims were denied in decisions dated in April 1994 
and November 1997 respectively.  Those decisions became final 
when the veteran failed to file timely appeals.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.301, 20.1103 
(1994 & 1997).  The Board is precluded from adjudicating 
claims for earlier effective dates of awards when such claims 
are not based on clear and unmistakable evidence.  Rudd v. 
Nicholson, No. 02-300, slip op. at 5 (U.S. Vet. App. Aug. 18, 
2006).  This is not a claim based on clear and unmistakable 
evidence, thus, in the absence of evidence that it was 
factually ascertainable that an increase had occurred prior 
to the date the claim was received, then that is the 
effective date of the award.  U.S.C.A. § 5110(b)(2); 
38 C.F.R.§ 3.400(o)(1)(2) (2006); VAOPGCPREC 12-98 (1998).  

The record shows that the RO based its decision to grant a 60 
percent rating solely on the findings of the April 2003 VA 
examination report.  The record shows that prior to that, 
there was no medical evidence to support such an increase.  
Thus, it was not "factually ascertainable" that a 60 
percent rating was warranted at any time before the veteran 
filed his claim.  The effective date of the award, therefore, 
is March 31, 2003, the date of receipt of the claim.

Earlier Effective Date for a TDIU

An earlier effective date for a TDIU is not warranted because 
the veteran was not entitled to a TDIU until the 60 percent 
rating for granuloma of the left lung was awarded.  The RO 
assigned the effective date of March 31, 2003 for a TDIU 
based on the grant of a 60 percent rating effective the same 
day.  Prior to that date, the veteran did not meet the 
percentage requirements set forth in 38 C.F.R. § 4.16(a) 
(2006).  Granuloma of the left lung is the veteran's only 
service-connected disability and in such a case, a 60 percent 
rating is necessary for a schedular TDIU to be granted.  38 
C.F.R. § 4.16(a) (2006).  For reasons already discussed, the 
effective date of the 60 percent rating is proper and 
entitlement to a TDIU on a schedular basis could not have 
arisen prior to that date.  38 U.S.C.A.§ 5110(b)(2) (West 
2002 & Supp. 2005);  38 C.F.R. § 3.400(o)(1)(2) (2006); 
VAOPGCPREC 12-98 (1998).  

The veteran could not have been entitled to a TDIU on an 
extraschedular basis prior to March 31, 2003 either.  In 
October 1997, the veteran submitted VA Medical Center (VAMC) 
treatment records in support of his claim.  In a progress 
note from VAMC Fort Meade, dated in April 1997, Dr. V. 
reported that the veteran presented with chest pain from 
exertion.  Dr. V. noted that the veteran had severe chronic 
pulmonary obstructive disorder (COPD) and considered the 
veteran to be "totally 100% permanently disabled."  The 
Board recognizes that this may establish that the veteran was 
unable to secure a substantially gainful occupation at that 
time, but does not find that it would have warranted a TDIU.  
The veteran's condition at that time was attributed to the 
the non-service-connected COPD.  It was not until later that 
the medical evidence showed that the service-connected 
disability was contributing to the veteran's symptoms.   

The veteran asserts, through his attorney, that the VAMC 
progress note received in October 1997 was an "informal" 
claim under section 3.155.  This is incorrect.  According to 
the last sentence of 38 C.F.R. § 3.157(b) (1), the report of 
treatment must relate to a disability for which service 
connection has been granted.  Service connection had been 
granted for a granuloma.  The cited medical record described 
"COPD" (chronic obstructive pulmonary disease) which was 
not a disability for which service connection had been 
granted.  No mention was made of the granuloma.


  
ORDER

An earlier effective date for an increased rating for 
granuloma, left lung is denied.

An earlier effective date for the grant of individual 
unemployability is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


